DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-25 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to an isolated, therapeutic antibody comprising:
(i)    a variable region that specifically binds to human SIRPα, and
(ii)    a human Fc region comprising a modification that reduces binding to a human Fc receptor; wherein the antibody is pan-specific for human SIRPα isotypes; wherein the antibody is specific for a human SIRPα isotype; wherein the antibody increases phagocytosis of a targeted cell.
Thus, the claims identify the antibody by function only, where the function is to:
be therapeutic,
bind human SIRPα, 
be pan-specific for human SIRPα isotypes, 
be specific for a human SIRPα isotype, and 
increase phagocytosis of a targeted cell. 

No antibody structure is recited.
Dependent and additional claims provide partial structure, such as requiring as few as one defined CDR sequence, reciting variable sequences having 90% identity to SEQ ID NOs:1 and 2 or 9 and 10, or reciting biologically active variant derivatives of such antibodies (claims 12-17). The claims do not require the complete structure required for, and critical to, performing the claimed functions, such as all six CDRs from the heavy and light chains, or both heavy and light chain variable region sequences.
The instant specification discloses a humanized KWAR23 anti-SIRPα antibody comprising a heavy chain variable region as set forth in SEQ ID NO:1; and a light chain variable region sequence set forth in SEQ ID NO:2 ([9]; [102]; Example 8) and CDR sequences SEQ ID NOs:3-8 ([101]; [108]; Example 8). The specification discloses parental murine KWAR23 anti-SIRPα antibody comprises light and heavy chain variable sequences SEQ ID NOs: 9 and 10, as well as the six CDRs SEQ ID NOs:3-8 (Example 8). With regards to phagocytosis of cells, the instant specification discloses:
[0145] In preparing anti-SIRPα antibodies for therapeutic purposes, the KWAR23 antibody (disclosed in International Application WO 2015/138600, herein specifically incorporated by reference) was modified to comprise a human Fc region. Surprisingly it was found that the change in Fc region was detrimental to activity in enhancing phagocytosis when combined with cancer targeting monoclonal antibodies in a human effector cell setting.

[0146] It was hypothesized that simultaneous engagement of SIRPα and high affinity Fcγ receptors present on effector cells resulted in inhibition of phagocytosis, e.g. through formation of a trimolecular complex between the antibody, Fcγ receptor, and SIRPα on the cell surface. To address the issue, Fcγ receptor engagement was blocked by replacing the Fc of the anti-SIRPαantibody with a so-called “dead Fc”, i.e. an Fc region engineered to have reduced binding to Fcγ receptors by the introduction of amino acid changes. The specific engineered Fc region comprised an N297A amino acid substitution in the human IgG1 constant region. As shown in FIG. 1, this modification did overcome the inhibitory effect and restored the desired phagocytosis promoting effect.

With regards to modifications of the Fc region to reduce binding to the Fc receptor, the specification discloses:
[0042] Variant Fc sequences for a “dead Fc” may include three amino acid substitutions in the CH2 region to reduce FcγRI binding at EU index positions 234, 235, and 237 (see Duncan et al., (1988) Nature 332:563). Two amino acid substitutions in the complement C1q binding site at EU index positions 330 and 331 reduce complement fixation (see Tao et al., J. Exp. Med. 178:661 (1993) and Canfield and Morrison, J. Exp. Med. 173:1483 (1991)). Substitution into human IgG1 of IgG2 residues at positions 233-236 and IgG4 residues at positions 327, 330 and 331 greatly reduces ADCC and CDC (see, for example, Armour K L. et al., 1999 Eur J Immunol. 29(8):2613-24; and Shields R L. et al., 2001. J Biol Chem. 276(9):6591-604).
[0043] Binding of IgG to the FcγRs or C1q depends on residues located in the hinge region and the CH2 domain. Two regions of the CH2 domain are critical for FcγRs and C1q binding, and have unique sequences in IgG2 and IgG4. Substitutions into human IgG1 or IgG2 residues at positions 233-236 and IgG4 residues at positions 327, 330 and 331 have been shown to greatly reduce ADCC and CDC. Numerous mutations have been made in the CH2 domain of human IgG1.
[0044] The triple amino acid substitution L234A, L235A, and G237A largely eliminates FcγR and complement effector functions (see, for example, US20100266505).
[0045] In some embodiments the Fc region has been modified by the choice of expression host, enzymatic treatment of amino acid substitutions to have reduced glycosylation and binding to FcγR, relative to the native protein. Mutations that reduce binding to FcγR include, without limitation, modification of the glycosylation on asparagine 297 of the Fc domain, which is known to be required for optimal FcR interaction. For example known amino acid substitutions include N297 mutations, for example N297A/Q/D/H/G/C, which changes result in the loss of a glycosylation site on the protein. Enzymatically deglycosylated Fc domains, recombinantly expressed antibodies in the presence of a glycosylation inhibitor and the expression of Fc domains in bacteria have a similar loss of glycosylation and consequent binding to FcγRs.
[0046] The LALA variant, L234A/L235A, also has significantly reduced FcγR binding; as does E233P/L234V/L235A/G236+A327G/A330S/P331S. See, for example, Armour et al. (1999) Eur J Immunol. 29(8):2613-24. The set of mutations: K322A, L234A and L235A are sufficient to almost completely abolish FcγR and C1q binding. A set of three mutations, L234F/L235E/P331S (dubbed TM), have a very similar effect.

 Thus, the instant specification describes two species of KWAR23 anti-SIRPα antibody (murine and humanized) comprising the same six CDR sequences that function as claimed. The specification fails to disclose any other structural sequences required of an anti-SIRPα antibody to possess the function of being therapeutic, binding human SIRPα, being pan-specific for human SIRPα isotypes, being specific for a human SIRPα isotype, and increasing phagocytosis of a targeted cell. 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind human SIRPα, be pan-specific for human SIRPα isotypes, be specific for a human SIRPα isotype, and increase phagocytosis of a targeted cell, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind SIRPα and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The SIRPα antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims is a recitation of the antibody function: be therapeutic, bind human SIRPα, pan-specific for human SIRPα isotypes, specific for a human SIRPα isotype, increase phagocytosis of a targeted cell, and biologically active variant. Additional claims provide only a partial structure as stated above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single exemplary antibody sequence and its humanized version comprising CDR SEQ ID NOs:3-8 that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide structural features coupled to the claimed functional characteristics, other than for the KWAR23 antibody. The instant specification fails to describe a representative number of antibody sequences for the genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
In the instant case, the specification discloses a single KWAR23 antibody that functions as claimed. The instant specification does not disclose any other exemplary sequences or partial sequences of an antibody that functions as claimed or functions as a biologically active variant. The claims broadly encompass any anti-SIRPα antibody that functions to be therapeutic, bind human SIRPα, be pan-specific for human SIRPα isotypes, be specific for a human SIRPα isotype, and increase phagocytosis of a targeted cell. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered at least about 10% and still maintain function to be therapeutic, bind human SIRPα, be pan-specific for human SIRPα isotypes, be specific for a human SIRPα isotype, and increase phagocytosis of a targeted cell. The instant claims attempt to claim every antibody that would achieve a desired result, i.e., be therapeutic, bind human SIRPα, be pan-specific for human SIRPα isotypes, be specific for a human SIRPα isotype, and increase phagocytosis of a targeted cell, wherein the instant specification does not describe a sufficient representative number of species to support the full scope of the claims because the instant specification discloses only KWAR23 antibody and its humanized version. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of a single anti-SIRPα KWAR23 antibody to the structure of any and all anti-SIRPα antibodies and biologically active variant derivatives, as broadly claimed and used in the methods. Therefore, one could not readily envision members of the broadly claimed genus. 
Given the lack of representative examples to support the full scope of the claimed antibodies and those used in the claimed method, and lack of reasonable structure-function correlation with regards to the genus of variant sequences in the variable domains or CDRs to provide the claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies that are therapeutic, bind human SIRPα, are pan-specific for human SIRPα isotypes, are specific for a human SIRPα isotype, increase phagocytosis of a targeted cell, and are biologically active variants that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner suggestion: Amend the claims to recite and require the antibody comprises: (a) all six CDR SEQ ID NOs:3-8, or (b) both the heavy and light chain variable sequences SEQ ID NOs:1 and 2 or SEQ ID NOs:9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over US Patent 10,081,680, Weiskopf et al, claiming priority to March 2014, in view of Hwang et al (Methods, 2005, 36:35-42) and Kurella et al (Bioinformation, 2014, 10:180-186).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Weiskopf et al teach anti-human SIRPα murine monoclonal IgG1 antibody KWAR23 comprising instant SEQ ID NOs:9 and 10 as variable heavy and light domains (see sequence alignment below and col. 14, lines 16-29; col. 33-34) and the same CDR sequence as instant SEQ ID NOs:3-8; wherein the antibody is administered to a human subject in combination with a second therapeutic antibody to enhance phagocytosis of a target cell that is a cancer cell  (col. 3, lines 4-12; col. 6, lines 41-67; col. 7, lines 1 to col. 8, line 42; col. 17, line 42 to col. 18, line 26; col. 25, lines 40-63; col. 30, lines 22-60; Figures 8 and 9); wherein the antibody is humanized using human constant regions as is known in the art (col. 2, line 44-47; col. 3, lines 14-40; col. 12, lines 1-58; col. 14, lines 24-29; col. 15, line 63 to col. 16, line 35; claims 1-15). 
	Weiskopf et al do not teach the humanized KWAR23 antibody comprises instant SEQ ID NOs:1 and 2.
	Hwang et al teach known methods of humanizing therapeutic murine antibodies utilizing homology to human germline sequences for CDR-grafting and demonstrate humanizing a murine antibody utilizing human germline sequences publicly available on the IMGT database (see entire paper, Figure 2). 
	Kurella et al also teach known methods of humanizing therapeutic murine antibodies to reduce immunogenicity to the murine sequences by utilizing homology to human germline sequences for CDR-grafting. Kurella et al teach automated methods or computer programs that align the murine antibodies with human germline sequences from the IMGT database and optimize the sequence for maintaining conformational structure and affinity (see entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to arrive at SEQ ID NOs:1 and 2 for the production of humanized KWAR23 antibody. One would have been motivated to because Weiskopf et al specifically suggest and claim a humanized KWAR23 therapeutic antibody and teach using known means in the art to humanize antibodies. One of ordinary skill in the art would have a reasonable expectation of success given the human germline sequences are publicly available and methods for humanizing antibodies to maintain conformational structure and affinity are automated and successfully practiced by the cited art.



SEQ ID NO:9
RESULT 1
US-15-122-560-1
; Sequence 1, Application US/15122560
; Patent No. 10081680
; GENERAL INFORMATION
;  APPLICANT: Weiskopf, Kipp A
;  APPLICANT:Ring, Aaron M
;  APPLICANT:Volkmer, Jens-Peter
;  APPLICANT:Weissman, Irving L
;  APPLICANT:Guo, Nan
;  TITLE OF INVENTION: Anti-SIRP-alpha antibodies and bi-specific
;  TITLE OF INVENTION:macrophage enhancing antibodies
;  FILE REFERENCE: STAN-1093WO
;  CURRENT APPLICATION NUMBER: US/15/122,560
;  CURRENT FILING DATE: 2016-08-30
;  PRIOR APPLICATION NUMBER: 61/951,226
;  PRIOR FILING DATE: 2014-03-11
;  NUMBER OF SEQ ID NOS: 19
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 113
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic amino acid sequence
US-15-122-560-1

  Query Match             100.0%;  Score 601;  DB 1;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGAELVKPGASVKLSCTASGFNIKDYYIHWVQQRTEQGLEWIGRIDPEDGETKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGAELVKPGASVKLSCTASGFNIKDYYIHWVQQRTEQGLEWIGRIDPEDGETKY 60

Qy         61 APKFQDKATITADTSSNTAYLHLSSLTSEDTAVYYCARWGAYWGQGTLVTVSS 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APKFQDKATITADTSSNTAYLHLSSLTSEDTAVYYCARWGAYWGQGTLVTVSS 113

SEQ ID NO:10

RESULT 1
US-15-122-560-5
; Sequence 5, Application US/15122560
; Patent No. 10081680
; GENERAL INFORMATION
;  APPLICANT: Weiskopf, Kipp A
;  APPLICANT:Ring, Aaron M
;  APPLICANT:Volkmer, Jens-Peter
;  APPLICANT:Weissman, Irving L
;  APPLICANT:Guo, Nan
;  TITLE OF INVENTION: Anti-SIRP-alpha antibodies and bi-specific
;  TITLE OF INVENTION:macrophage enhancing antibodies
;  FILE REFERENCE: STAN-1093WO
;  CURRENT APPLICATION NUMBER: US/15/122,560
;  CURRENT FILING DATE: 2016-08-30
;  PRIOR APPLICATION NUMBER: 61/951,226
;  PRIOR FILING DATE: 2014-03-11
;  NUMBER OF SEQ ID NOS: 19
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic amino acid sequence
US-15-122-560-5

  Query Match             100.0%;  Score 558;  DB 1;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIVLTQSPAIMSASPGEKVTLTCSASSSVSSSYLYWYQQKPGSSPKLWIYSTSNLASGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QIVLTQSPAIMSASPGEKVTLTCSASSSVSSSYLYWYQQKPGSSPKLWIYSTSNLASGVP 60

Qy         61 ARFSGSGSGTSYSLTISSMEAEDAASYFCHQWSSYPRTFGAGTKLELK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ARFSGSGSGTSYSLTISSMEAEDAASYFCHQWSSYPRTFGAGTKLELK 108



4.	Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over WO 2015/138600, Weiskopf et al (IDS), claiming priority to March 2014 and published September 17, 2015, in view of Hwang et al (Methods, 2005, 36:35-42) and Kurella et al (Bioinformation, 2014, 10:180-186).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Weiskopf et al teach as set forth above in US Patent 10,081,680.
	Weiskopf et al do not teach the humanized KWAR23 antibody comprises instant SEQ ID NOs:1 and 2.
	Hwang et al teach known methods of humanizing therapeutic murine antibodies utilizing homology to human germline sequences for CDR-grafting and demonstrate humanizing a murine antibody utilizing human germline sequences publicly available on the IMGT database (see entire paper, Figure 2). 
	Kurella et al also teach known methods of humanizing therapeutic murine antibodies to reduce immunogenicity to the murine sequences by utilizing homology to human germline sequences for CDR-grafting. Kurella et al teach automated methods or computer programs that align the murine antibodies with human germline sequences from the IMGT database and optimize the sequence for maintaining conformational structure and affinity (see entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to arrive at SEQ ID NOs:1 and 2 for the production of humanized KWAR23 antibody. One would have been motivated to because Weiskopf et al specifically suggest and claim a humanized KWAR23 therapeutic antibody and teach using known means in the art to humanize antibodies. One of ordinary skill in the art would have a reasonable expectation of success given the human germline sequences are publicly available and methods for humanizing antibodies to maintain conformational structure and affinity are automated and successfully practiced by the cited art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,081,680 in view of Hwang et al (Methods, 2005, 36:35-42) and Kurella et al (Bioinformation, 2014, 10:180-186).
U.S. Patent No. 10,081,680 and the instant application are both claiming therapeutic humanized KWAR23 anti-SIRPα antibodies comprising the same six CDR sequences. U.S. Patent No. 10,081,680 does not claim the humanized KWAR23 antibody comprises instant SEQ ID NOs:1 and 2.
Hwang et al teach known methods of humanizing therapeutic murine antibodies utilizing homology to human germline sequences for CDR-grafting and demonstrate humanizing a murine antibody utilizing human germline sequences publicly available on the IMGT database (see entire paper, Figure 2). 
	Kurella et al also teach known methods of humanizing therapeutic murine antibodies to reduce immunogenicity to the murine sequences by utilizing homology to human germline sequences for CDR-grafting. Kurella et al teach automated methods or computer programs that align the murine antibodies with human germline sequences from the IMGT database and optimize the sequence for maintaining conformational structure and affinity (see entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to arrive at SEQ ID NOs:1 and 2 for the production of humanized KWAR23 antibody. One would have been motivated to because U.S. Patent No. 10,081,680 specifically claim humanized versions of the KWAR23 therapeutic antibody and Hwang et al and Kurella et al teach humanizing antibodies to reduce immunogenicity to the murine sequences during therapeutic use, and teach known methods for humanizing murine antibodies utilizing publicly available human germline sequences. One of ordinary skill in the art would have a reasonable expectation of success given the human germline sequences are publicly available and methods for humanizing antibodies to maintain conformational structure and affinity are automated and successfully practiced by the cited art.

6.	Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,611,842. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,611,842 claims:
1. In a method of increasing phagocytosis of a targeted cell in a human subject by administering to the subject a composition comprising an anti-SIRPα antibody comprising (i) a variable region that specifically binds to human SIRPα, and (ii) a human Fc region in a dose effective to increase phagocytosis of the targeted cell, the improvement comprising:
the human Fc region of the anti-SIRPα antibody comprises a modification that reduces binding to a human Fc receptor other than FcRn.
2. The method according to claim 1, wherein the targeted cell is a cancer cell.
3. The method according to claim 1, further comprising administering a second therapeutic antibody.
4. The method of claim 3, wherein the second therapeutic antibody binds to a protein on the surface of a cancer cell.
5. The method of claim 1, wherein the modification that reduces binding to a human Fc receptor reduces glycosylation of the human Fc region.
6. The method of claim 5, wherein glycosylation is reduced by enzymatic deglycosylation, expression in a bacterial host, or modification of an amino acid residue required for glycosylation.
7. The method of claim 6, wherein the amino acid residue required for glycosylation is EU index position asparagine 297.
8. The method of claim 7, wherein the human Fc region comprises amino acid substitution N297A/Q/D/H/G/C.
9. The method of claim 1, wherein the modification of the human Fc region comprises one or more amino acid substitutions in the CH2 region at EU index positions 234, 235, or 237.
10. The method of claim 9 wherein the human Fc region comprises amino acid substitutions L234A and L235A.
11. The method of claim 10, wherein the human Fc region further comprises amino acid substitution K322A.
12. The method of claim 1, wherein the modification to the human Fc region comprises amino acid substitutions E233P/L234V/L235A/G236+A327G/A330S/P331S.
13. The method of claim 1, wherein the anti-SIRPα antibody is pan-specific for human SIRPα isotypes.
14. The method of claim 1 wherein the antibody is specific for a human SIRPα isotype.
15. In a method of increasing phagocytosis of a targeted cell in a human subject in a population of responders and non-responders, where non-responders lack a significant enhancement of phagocytosis following administration of an anti-SIRPα antibody;
administering to the subject in the population a composition comprising an anti-SIRPα antibody comprising (i) a variable region that specifically binds to human SIRPα, and (ii) a human Fc region in a dose effective to increase phagocytosis of the targeted cell, the improvement comprising:
the human Fc region of the anti-SIRPα antibody comprises a modification that reduces binding to a human Fc receptor other than FcRn; which improvement reduces the number of non-responders in the population.
The patented method renders obvious the therapeutic anti-SIRPα antibody product used in it.


7.	Conclusion: No claim is allowed. It is noted that U.S. Patent No. 10,081,680 and WO 2015/138600, Weiskopf et al (IDS), teach the Fc regions of antibodies can be glycosylated, including Fc domains with modified or engineered such glycosylation (see U.S. Patent No. 10,081,680 at col. 11, lines 57-67). Weiskopf et al teach the anti-SIRPα antibody is bispecific, also binding to a cancer antigen, wherein the Fc region of the antibody can be recognized by the phagocytic cell Fc receptor to phagocytize a cancer cell expressing the cancer antigen bound by the antibody (see Figure 4A and U.S. Patent No. 10,081,680, col. 20, lines 36-51). U.S. Patent No. 10,081,680 and WO 2015/138600, Weiskopf et al do not teach or suggest modifying the Fc region to reduce binding of the Fc region to an Fc receptor.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642